I concur in the conclusion that under the facts of *Page 307 
this case the board correctly held there was no evidence of an "accident" within the meaning of the Workmen's Compensation Act. It is also true that the presence of pain does not in and of itself show an injury by accident at the time the pain is felt.
I do not agree, however, with the unqualified statement that specific earlier cases in this court, such as Betts v. AmericanStores Co. et al., 105 Pa. Super. 452, 161 A. 589, Cowellv. F.W. Woolworth Co., 119 Pa. Super. 185, 180 A. 752, Wittv. Witt's Food Market et al., 122 Pa. Super. 557,186 A. 275 (allocatur refused), have been limited or modified by the later Supreme Court decisions of Adamchick v. Wyoming ValleyCollieries Co., 332 Pa. 401, 3 A.2d 377, Harring v. Glen AldenCoal Co., 332 Pa. 410, 3 A.2d 381, Crispin v. Leedom  WorrallCo. et al., 341 Pa. 325, 19 A.2d 400, or by later cases in this court cited in the majority opinion, such as Paydo v. UnionCollieries Co., 146 Pa. Super. 385, 22 A.2d 759, Tooheyv. Carnegie Coal Corp., 150 Pa. Super. 297, 28 A.2d 362,Brodbeck v. W.F. Trimble  Sons Co. et al., 150 Pa. Super. 299,  27 A.2d 732. Such sweeping generalization is unnecessary to a decision of the instant case, and should not have been made. The same is true of the Toohey and Brodbeck cases where similar statements also appear as dicta. On their particular facts compensation was properly allowed in the Betts, Cowell and Witt cases. Moreover, the Witt case and decisions following it stand for and embody certain principles which have not, in my opinion, been changed either specifically or by clear implication by the Adamchick, Harring and Crispin cases.
In Camilli v. Pennsylvania Railroad Co., 135 Pa. Super. 510,  7 A.2d 129 (allocatur refused), Judge HIRT, citing the Betts case and quoting from the Witt case, stated (pp. 513, 514): "`An injury by accident may occur in the course of the normal duties of *Page 308 
an employee and without overexertion, when a strain, sprain, or twist causes a break or sudden change in the physical structure or tissues of the body.'" We reiterated these principles inPalermo v. North East Preserving Works Inc. et al., 141 Pa. Super. 211,215, 15 A.2d 44, expressly recognizing the fact they had not been overruled by the Adamchick case. Judge PARKER (now Mr. Justice PARKER) speaking for this court inVitanza v. Iron City Produce Co. et al., 131 Pa. Super. 441,200 A. 311, (allocatur refused), cited the Betts, Cowell and Witt cases, and Falls v. Tennessee Furniture Co. et al., 122 Pa. Super. 550,  186 A. 272, stating (pp. 445, 446): "In this line of cases . . . . . . the unusual twist, strain, or sprain was an unusual happening. . . . . . . While we have in some cases referred to the injury to the body as an accident, it is more accurate to say that from the character of the injury taken with the circumstances we may infer an accident." We have quoted with approval from the Witt case as recently as Orlandini v. VolpeCoal Co., 145 Pa. Super. 129, 133, 20 A.2d 870
(CUNNINGHAM, J., 1941). See also Eckman v. United States Lock Hardware Co. et al., 146 Pa. Super. 513, 518, 519,23 A.2d 232; Bird v. Brown, 148 Pa. Super. 534, 539,25 A.2d 857.
The Supreme Court in the Adamchick case said (p. 410) that "to secure compensation there must be proof both of an accident and of an injury; an accident cannot be inferred merely from an injury. There must be some evidence of an accident, either direct or circumstantial, in the latter instance clearly and logically indicating it." There has been a manifest tendency to endeavor to extend these pronouncements beyond their rational limits, and thus make recovery of compensation for accidental injuries sustained by employees in the course of their employment unreasonably difficult. This has become very obvious from the many appeals *Page 309 
which have involved merely the sufficiency of the evidence as to the happening of an accident. There is no reason for any attempt to use the Adamchick, Harring and Crispin cases as impediments to the liberal and proper administration of the Workmen's Compensation Law; they merely reversed awards for alleged accidental injuries which the Supreme Court concluded had no substantial factual support in the evidence. These cases have not limited, modified or changed any fundamental principle previously recognized and applied by this court in the review of compensation cases on appeal.